Case 6:20-cv-00137-JDK-KNM Document 7 Filed 07/23/20 Page 1 of 3 PageID #: 31




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

GERALD WAYNE CLAY, #0262547,                      §
                                                  §
         Petitioner,                              §
                                                  §
v.                                                §         Case No. 6:20-CV-137-JDK-KNM
                                                  §
DIRECTOR TDCJ-CID,                                §
                                                  §
         Respondent.                              §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

         This action was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to

28 U.S.C. § 636. Docket No. 2. The Report and Recommendation of the Magistrate Judge

(Docket No. 5) recommended that the petition for writ of habeas corpus be dismissed without

prejudice for failure to prosecute or to comply with an order of the court. It was further

recommended that a certificate of appealability should be denied.           Petitioner filed written

objections. Docket No. 6.

         The Court reviews objected-to portions of the Magistrate Judge’s Report and

Recommendation de novo. See FED. R. CIV. P. 72 and 28 U.S.C. § 636(b)(1) (“A judge of the

court shall make a de novo determination of those portions of the report or specified proposed

findings and recommendations to which objection is made.”). In conducting a de novo review, the

Court examines the entire record and makes an independent assessment under the law. Douglass

v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen

days).

         The Report and Recommendation recommended dismissal of Petitioner’s petition for


                                                 1
Case 6:20-cv-00137-JDK-KNM Document 7 Filed 07/23/20 Page 2 of 3 PageID #: 32



failure to obey an order of the Court. Docket No. 5. Petitioner’s objections do not challenge the

Report and Recommendation but instead argue that the underlying order to amend his petition

pursuant to 28 U.S.C. § 2254 is in error because he is able to bring his claims under 28 U.S.C.

§ 2241.

       Petitioner’s claim is incorrect. Petitioner seeks immediate release and challenges his

custody pursuant to a judgment of a state court. Therefore, 28 U.S.C. § 2254 governs the petition

because it was filed on “behalf of a person in custody pursuant to the judgment of a State court.”

See 28 U.S.C. § 2254(a); see also Carmona v. Andrews, 357 F.3d 535, 537 (5th Cir. 2004) (stating

§ 2254 “confers jurisdiction upon the federal courts to hear collateral attacks on state court

judgments”) (quoting Wadsworth v. Johnson, 235 F.3d 959, 961 (5th Cir. 2000)). Federal courts

have generally interpreted section 28 U.S.C. § 2241 as a statutory grant of authority to issue habeas

writs, while 28 U.S.C. § 2254 implements that authority with respect to state prisoners. See

Hartfield v. Osborne, 808 F.3d 1066, 1073 (5th Cir. 2015) (explaining that § 2241 empowers

federal court to grant writs of habeas corpus in general, while § 2254 “applies to ‘a person in

custody pursuant to the judgment of a State court’”) (quoted case omitted). Because Petitioner has

not complied with the Magistrate Judge’s order to replead (Docket No. 3), nor filed a motion for

extension of time to file his corrected habeas petition, the Court has the authority to dismiss the

petition. See FED. R. CIV. P. 41(b); McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988).

       Accordingly, it is hereby ORDERED that Petitioner’s objections are OVERRULED and

the Report and Recommendation (Docket No. 5) is ADOPTED. It is further

          ORDERED that the petition for a writ of habeas corpus is DISMISSED WITHOUT

PREJUDICE. A certificate of appealability is DENIED. All motions not previously ruled on

are DENIED AS MOOT.




                                                 2
Case 6:20-cv-00137-JDK-KNM Document 7 Filed 07/23/20 Page 3 of 3 PageID #: 33



       So ORDERED and SIGNED this 23rd day of July, 2020.



                                           ___________________________________
                                           JEREMY D. KERNODLE
                                           UNITED STATES DISTRICT JUDGE




                                       3
